Order
PER CURIAM.
James Willey appeals from the circuit court’s order denying his Rule 24.035 motion for postconviction relief, after an evi-dentiary hearing. The appellant pled guilty in the Circuit Court of Jackson County, Missouri, before the Honorable C. William Kramer, to five counts of forcible sodomy, § 566.060; one count of attempted forcible rape, § 566.030; one count of child molestation in the first degree, § 566.067; and one count of kidnapping, § 565.110. On the forcible sodomy and attempted forcible rape counts, he was sentenced to six concurrent twenty-five-year terms of imprisonment. On the child molestation count he was sentenced to a seven-year term of imprisonment, to be served concurrently to the forcible sodomy and attempted rape counts. On the kidnapping count, he was sentenced to a term of imprisonment of fifteen years, to be served consecutively to all other counts, for a total of forty years.
In his sole point on appeal, the appellant claims that the motion court clearly erred in denying his Rule 24.035 motion, after an evidentiary hearing, because on the evidence presented at the motion hearing, the court was clearly mistaken in finding and concluding that he was not denied effective assistance of counsel, rendering his guilty plea involuntary, for counsel’s misleading him into pleading guilty.
Affirmed. Rule 84.16(b).